Citation Nr: 1228977	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD) for the period prior to December 21, 2006.

2.  Entitlement to an initial evaluation higher than 50 percent for PTSD for the period since December 21, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and an acquaintance

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A December 2005 rating decision granted service connection for PTSD with an initial 30 percent evaluation, effective in August 2003, and the Veteran appealed the initial rating.  An RO decision review officer (DRO), in a January 2007 rating decision, awarded an increased evaluation from 30 to 50 percent, effective December 21, 2006, the date of a VA examination for PTSD; and, the Veteran continued his appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). (a claimant is deemed to seek the highest rating allowable for a disability unless otherwise indicated) 

The Veteran appeared a Travel Board hearing in January 2009 before a veterans law judge (VLJ) who is no longer at the Board.  A transcript of the testimony offered at this hearing is associated with the record and has been reviewed.  In an October 2011 letter, the Board informed the Veteran the VLJ was no longer at the Board and inquired if he desired another hearing.  See 38 C.F.R. § 20.707 (2011).  In his November 2011 response, he advised he did not desire another hearing.

In April 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO attempted the additional development, continued to deny the claim for a rating higher than 50 percent, and returned the case to the Board for further appellate review.


The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to an initial evaluation higher than 50 percent for PTSD for the period since December 21, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

For the period prior to December 21, 2006, the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD for the period prior to December 21, 2006, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board remanded the case in part to obtain additional evidence relevant to the Veteran's claim.  There is no assertion by the Veteran or his representative that there is additional evidence to be obtained.  The Veteran's representative's assertion related to the July 2009 VA examination is addressed in the remand portion later in this decision.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the decision process on his claim.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  id.  Hence, the Board may address the merits of the period on appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

According to the applicable rating criteria, a 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

An August 2003 PTSD outpatient consult notes the Veteran reported feelings of depression, anxiety, tension, anhedonia, decreased concentration, memory problems, insomnia, fatigue, social aversion and isolation, poor anger control, homicide ideation, low self-esteem, and a decrease in appetite.  He also reported nightmares, hypervigilence, and hyperstartle response.  The examiner noted the Veteran became too disabled to work secondary to a low back injury, and he was in receipt of Social Security disability benefits.  Mental status examination revealed the Veteran as casually dressed.  The examiner noted the Veteran shifted sitting positions and stood at times secondary to pain.  The Veteran's speech was of normal rate and rhythm, and he was pleasant and cooperative with the examiner.  His mood was sad, and his affect was mood congruent secondary to chronic pain.  The Veteran denied any suicide or homicide ideation, and his thought process was logical, coherent, and somewhat goal directed.  The examiner noted no evidence of disturbance, the Veteran was alert, oriented times three, and his memory appeared intact.  The Veteran's abstraction ability was concrete, insight fair, and his judgment was adequate.  The examiner's Axis I diagnoses were alcohol abuse, rule out dependence; cannabis abuse, rule out dependence; and, rule out PTSD.  Axis V, global assessment of functioning (GAF) was assigned 50.  The examiner referred the Veteran for a VA substance abuse treatment program.

The Board notes the above assessment was conducted prior to the Veteran's confirmed diagnosis of PTSD.  Nonetheless, the entry notes the Veteran's mental status as of August 2003.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 50 is at the top end of the range 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The GAF of 50 reflected total functioning, which included substance abuse.  The outpatient records note the Veteran's recurrent substance abuse, as well as the impact of his chronic low back pain (which is not service connected).  The Veteran reported there were no relationship problems, and he and his wife attended church.  He denied suicide or homicide ideation, did not report panic attacks, nor did the examiner note mood disturbance secondary to PTSD.  Thus, the Board finds the Veteran's PTSD more nearly approximated a 30 percent rating as of the August 2003 assessment.

An October 2003 statement of one of the Veteran's friends, G.B., noted the Veteran did not have many friends, did not go out much, and he, the Veteran, pulled guard duty around the house.  A February 2004 outpatient psychiatry entry notes the Veteran had started drinking on occasion, used cannabis, and had not attended Alcohol Anonymous meetings on a regular basis after he completed the VA substance abuse training.  The Axis I diagnoses were essentially the same as in August 2003, and Axis III noted the Veteran's stress related to lifestyle changes due to chronic pain.  GAF remained 50.  An April 2004 outpatient entry noted the Veteran's wife reported the Veteran was depressed secondary to watching television reports on the war on Iraq.  Another April 2004 outpatient entry, however, noted depression and an anxiety disorder secondary to low back surgery in 2001.

In August 2005, the Veteran was referred for self-reported symptoms of depression and PTSD.  The reported symptoms of PTSD were nightmares, low tolerance of others in social settings, sensitivity to startle response, agitation, anger management, and depression.  The entry noted the Veteran had been married to his current wife for 18 years, and he maintained contact with a son from a prior marriage.  He reported his hobby as gardening.  Mental status examination revealed the Veteran as agitated, but no psychomotor abnormalities were noted, and his eye contact was 

good.  The Veteran was oriented times three; he remembered objects after five minutes; and, his memory for life events was intact.  His interpretation of Proverbs was concrete, and his ability to perform two-step commands was intact.  The examiner noted no thought process abnormalities, and the Veteran denied any suicide or homicide ideation.  The Veteran reported visual hallucinations of a sense of a crowing bug, but nothing would be there when he looked.  The examiner noted no evidence of a response to internal stimuli.  The Veteran's mood was angry, his affect depressed, but he understood he had a problem-though he could not verbalize possible solutions to his problem.  The examiner noted the Veteran was able to assess his progress and the benefits of the anti-depressant medications he was prescribed.  The Veteran was offered individual therapy to work on his nightmares, but the Veteran said he would think about it.  The examiner diagnosed depression secondary to PTSD and assigned a GAF of 65.  The examiner noted the Veteran was able to modify his substance use and to limit his alcohol intake, and that the Veteran had benefitted from the anti-depressants.  At the September 2005 follow-up, the Veteran reported continued sleep disturbance, but there was minor improvement due to his use of the anti-depressant medication.  He was well groomed and casually dressed.  The Veteran was oriented times four, and he denied any suicide or homicide ideation; but he did report frustration because he had to present for a urine test for his pain medication.  As a result, the examiner noted the Veteran may have been aroused and, as a result, he was less interactive with the examiner.  Although the Veteran's symptoms continued, the examiner noted improvement.  The Board notes there was no repeat report of the visual hallucination of the crowing bug.

While the evidence of record shows the Veteran manifested symptoms of sleep disturbance, periods of anger and irritability, and depression, the preponderance of the evidence shows the Veteran's occupational and social impairment due to those symptoms was occasional and intermittent, as reflected in the September 2005 GAF of 65.  He maintained his marital relationship as well as his relationship with his children.  As a result the Veteran's impairment from PTSD, which restricts the extent of his willingness to socialize beyond his immediate family and one friend or so, and causes sleep disturbance and depression, is adequately addressed by the 30 percent rating.  Further, the evidence shows the Veteran's primary stressor to be his chronic low back pain, and his continued use of alcohol and cannabis.  Further, the Board notes the December 2006 Compensation and Pension examination report reflects the examiner noted the PTSD criteria did not address symptoms concerning the use of misuse of alcohol or drugs.  Further, the examiner noted, research findings did not clearly support the self-medication hypothesis.

In light of the above factors, the Board finds the preponderance of the evidence shows the Veteran's PTSD more nearly approximated a 30 percent rating for the period prior to December 21, 2006.  38 C.F.R. §§ 4.1, 4.130, DC 9441.  The Board finds a higher rating was not met or approximated, as there was no evidence of homicide or suicide ideation, panic attacks, or memory impairment.  Further, the noted depression did not reduce the Veteran's ability to function.  While there is evidence of limited social outlet, the Veteran has a stable marriage, and he was involved in church attendance.

As noted earlier in the discussion of the applicable legal standards, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Fenderson, 12 Vet. App. 119.   The evidence, however, reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted for this period.

The Board has also considered whether a claim for a total disability evaluation on the basis of individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran is disabled due to a nonservice-connected disability.  See VA examination reports.  There is no indication the Veteran's unemployment is related to his service-connected PTSD.  The clinical findings related to PTSD for the period prior to December 21, 2006, do not suggest severity of symptoms such as to preclude employment.  Thus, entitlement to a TDIU is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds, however, that the severity of the Veteran's PTSD disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  There is no showing of frequent hospitalization or suggestion of marked interference with employment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent for PTSD for the period prior to December 21, 2006, is denied.


REMAND

At the hearing the Veteran and his wife testified the Veteran's PTSD symptoms had increased in severity.  The Board remand directed that an examination be conducted, and that the claims file be provided to the examiner for review as part of the examination.  The July 2009 examination report reflects the examiner noted the claims file was not available for review; and, as a result, requested opinions could not be rendered, and the examination could not be held to Compensation and Pension quality indicators.  The Board agrees with the Veteran's representative that another remand is necessary to correct the oversight.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be provided for review by the examiner.  The examiner should comment on the impact his PTSD has on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected PTSD and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.  

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

Thereafter, return the case to the Board, is all is in order.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


